Exhibit 10.1

 

IMMUDYNE, INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made and entered into as of
October 2, 2017 (the “Effective Date”) by and between Immudyne, Inc., a Delaware
corporation with its principal place of business at 50 Spring Meadow Road, Mt.
Kisco, New York 10649 (the “Company”), and Robert Kalkstein (“Consultant”) (each
herein referred to individually as a “Party,” or collectively as the “Parties”).

 

The Company desires to retain Consultant as an independent contractor to perform
the services of Chief Financial Officer for the Company, and Consultant is
willing to perform such services, on the terms described below. In consideration
of the mutual promises contained herein, the Parties agree as follows:

 

  1. Services and Compensation

 

Consultant shall perform the services described in Exhibit A (the “Services”)
for the Company (or its designee), and the Company agrees to pay Consultant the
compensation described in Exhibit A for Consultant’s performance of the
Services.

 

2.Applicability to Past Activities

 

Consultant agrees that if and to the extent that Consultant provided any
services or made efforts on behalf of or for the benefit of Company, or related
to the current or prospective business of Company in anticipation of
Consultant’s involvement with the Company, that would have been “Services” if
performed during the term of this Agreement (the “Prior Consulting Period”) and
to the extent that during the Prior Consulting Period: (i) Consultant received
access to any information from or on behalf of Company that would have been
“Confidential Information” (as defined below) if Consultant received access to
such information during the term of this Agreement; or (ii) Consultant
conceived, created, authored, invented, developed or reduced to practice any
item (including any intellectual property rights with respect thereto) on behalf
of or for the benefit of Company, or related to the current or prospective
business of Company in anticipation of Consultant’s involvement with Company,
that would have been an “Invention” (as defined below) if conceived, created,
authored, invented, developed or reduced to practice during the term of this
Agreement; then any such information shall be deemed “Confidential Information”
hereunder and any such item shall be deemed an “Invention” hereunder, and this
Agreement shall apply to such activities, information or item as if disclosed,
conceived, created, authored, invented, developed or reduced to practice during
the term of this Agreement. Consultant further acknowledges that Consultant has
been fully compensated for all services provided during any such Prior
Consulting Period.

 

3.Confidentiality

 

A.            Definition of Confidential Information. “Confidential Information
“ means any non-public information that relates to the actual or anticipated
business and/or products, research or development of the Company, its affiliates
or subsidiaries, or to the Company’s, its affiliates’ or subsidiaries’ technical
data, trade secrets, or know-how, including, but not limited to, research,
product plans, or other information regarding the Company’s, its affiliates’ or
subsidiaries’ products or services and markets therefor, customer lists and
customers (including, but not limited to, customers of the Company on whom
Consultant called or with whom Consultant became acquainted during the term of
this Agreement), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company,
its affiliates or subsidiaries, either directly or indirectly, in writing,
orally or by drawings or inspection of premises, parts, equipment, or other
property of Company, its affiliates or subsidiaries, Notwithstanding the
foregoing, Confidential Information shall not include any such information which
Consultant can establish (i) was publicly known or made generally available
prior to the time of disclosure to Consultant; (ii) becomes publicly known or
made generally available after disclosure to Consultant through no wrongful
action or inaction of Consultant; or (iii) is in the rightful possession of
Consultant, without confidentiality obligations, at the time of disclosure as
shown by Consultant’s then-contemporaneous written records.

 

Kalkstein Consulting Agreement IMMD ( I )

 





 

 

B.            Nonuse and Nondisclosure. During and after the term of this
Agreement, Consultant will hold in the strictest confidence, and take all
reasonable precautions to prevent any unauthorized use or disclosure of
Confidential Information, and Consultant will not (i) use the Confidential
Information for any purpose whatsoever other than as necessary for the
performance of the Services on behalf of the Company, or (ii) disclose the
Confidential Information to any third party without the prior written consent of
an authorized representative of Company. Consultant may disclose Confidential
Information to the extent compelled by applicable law; provided however, prior
to such disclosure, Consultant shall provide prior written notice to Company and
seek a protective order or such similar confidential protection as may be
available under applicable law. Consultant agrees that no ownership of
Confidential Information is conveyed to the Consultant. Without limiting the
foregoing, Consultant shall not use or disclose any Company property,
intellectual property rights, trade secrets or other proprietary know-how of the
Company to invent, author, make, develop, design, or otherwise enable others to
invent, author, make, develop, or design identical or substantially similar
designs as those developed under this Agreement for any third party. Consultant
agrees that Consultant’s obligations under this Section 3.B shall continue after
the termination of this Agreement.

 

C.            Other Client Confidential Information. Consultant agrees that
Consultant will not improperly use, disclose, or induce the Company to use any
proprietary information or trade secrets of any former or concurrent employer of
Consultant or other person or entity with which Consultant has an obligation to
keep in confidence. Consultant also agrees that Consultant will not bring onto
the Company’s premises or transfer onto the Company’s technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
third party unless disclosure to, and use by, the Company has been consented to
in writing by such third party.

 

D.            Third Party Confidential Information. Consultant recognizes that
the Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that at all times during the term of
this Agreement and thereafter, Consultant owes the Company and such third
parties a duty to hold all such confidential or proprietary information in the
strictest confidence and not to use it or to disclose it to any person, firm,
corporation, or other third party except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

 

4.Ownership

 

A.            Assignment of Inventions. Consultant agrees that all right, title,
and interest in and to any copyrightable material, notes, records, drawings,
designs, inventions, improvements, developments, discoveries and trade secrets
conceived, discovered, authored, invented, developed or reduced to practice by
Consultant, solely or in collaboration with others, during the term of this
Agreement and arising out of, or in connection with, performing the Services
under this Agreement and any copyrights, patents, trade secrets, mask work
rights or other intellectual property rights relating to the foregoing
(collectively, “Inventions”), are the sole property of the Company. Consultant
also agrees to promptly make full written disclosure to the Company of any
Inventions and to deliver and assign (or cause to be assigned) and hereby
irrevocably assigns fully to the Company all right, title and interest in and to
the Inventions.

 



-2-

 

 

B.             Pre-Existing Materials. Subject to Section 4.A, Consultant agrees
that if, in the course of performing the Services, Consultant incorporates into
any Invention or utilizes in the performance of the Services any pre-existing
invention, discovery, original works of authorship, development, improvements,
trade secret, concept, or other proprietary information or intellectual property
right owned by Consultant or in which Consultant has an interest (“Prior
Inventions” ), (i) Consultant will provide the Company with prior written notice
and (ii) the Company is hereby granted a nonexclusive, royalty-free, perpetual,
irrevocable, transferable, worldwide license (with the right to grant and
authorize sublicenses) to make, have made, use, import, offer for sale, sell,
reproduce, distribute, modify, adapt, prepare derivative works of, display,
perform, and otherwise exploit such Prior Inventions, without restriction,
including, without limitation, as part of or in connection with such Invention,
and to practice any method related thereto. Consultant will not incorporate any
invention, improvement, development, concept, discovery, work of authorship or
other proprietary information owned by any third party into any Invention
without Company’s prior written permission.

 

C.            Moral Rights. Any assignment to the Company of Inventions includes
all rights of attribution, paternity, integrity, modification, disclosure and
withdrawal, and any other rights throughout the world that may be known as or
referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively, “Moral Rights”). To the extent that Moral Rights cannot be
assigned under applicable law, Consultant hereby waives and agrees not to
enforce any and all Moral Rights, including, without limitation, any limitation
on subsequent modification, to the extent permitted under applicable law.

 

D.            Maintenance of Records. Consultant agrees to keep and maintain
adequate, current, accurate, and authentic written records of all Inventions
made by Consultant (solely or jointly with others) during the term of this
Agreement, and for a period of three (3) years thereafter. The records will be
in the form of notes, sketches, drawings, electronic files, reports, or any
other format that is customary in the industry and/or otherwise specified by the
Company. Such records are and remain the sole property of the Company at all
times and upon Company’s request, Consultant shall deliver (or cause to be
delivered) the same.

 

E.            Further Assurances. Consultant agrees to assist Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in Inventions in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments and al I other
instruments that the Company may deem necessary in order to apply for, register,
obtain, maintain, defend, and enforce such rights, and in order to deliver,
assign and convey to the Company, its successors, assigns and nominees the sole
and exclusive right, title, and interest in and to all Inventions and testifying
in a suit or other proceeding relating to such Inventions. Consultant further
agrees that Consultant’s obligations under this Section 4.E shall continue after
the termination of this Agreement.

 

F.            Attorney-in-Fact. Consultant agrees that, if the Company is unable
because of Consultant’s unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure Consultant’s signature with
respect to any Inventions, including, without limitation, for the purpose of
applying for or pursuing any application for any United States or foreign
patents or mask work or copyright registrations covering the Inventions assigned
to the Company in Section 4.A, then Consultant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Consultant’s
agent and attorney-in-fact, to act for and on Consultant’s behalf to execute and
file any papers and oaths and to do all other lawfully permitted acts with
respect to such Inventions to further the prosecution and issuance of patents,
copyright and mask work registrations with the same legal force and effect as if
executed by Consultant. This power of attorney shall be deemed coupled with an
interest, and shall be irrevocable.

 



-3-

 

 

5.Conflicting Obligations

 

A.           Consultant represents and warrants that Consultant has no
agreements, relationships, or commitments to any other person or entity that
conflict with the provisions of this Agreement, Consultant’s obligations to the
Company under this Agreement, and/or Consultant’s ability to perform the
Services. Consultant will not enter into any such conflicting agreement during
the term of this Agreement.

 

B.            Consultant shall require all Consultant’s employees, contractors,
or other third- parties performing Services under this Agreement to execute a
Confidential Information and Assignment Agreement in the form provided by the
Company, and promptly provide a copy of each such executed agreement to the
Company. Consultant’s violation of this Article 5 will be considered a material
breach under Section 8.B.

 

6.Return of Company Materials

 

Upon the termination of this Agreement, or upon Company’s earlier request,
Consultant will immediately deliver to the Company, and will not keep in
Consultant’s possession, recreate, or deliver to anyone else, any and all
Company property, including, but not limited to, Confidential Information,
tangible embodiments of the Inventions, all devices and equipment belonging to
the Company, all electronically-stored information and passwords to access such
property, those records maintained pursuant to Section 4.D and any reproductions
of any of the foregoing items that Consultant may have in Consultant’s
possession or control.

 

7.Reports

 

Consultant agrees that Consultant will periodically keep the Company advised as
to Consultant’s progress in performing the Services under this Agreement.
Consultant further agrees that Consultant will, as requested by the Company,
prepare written reports with respect to such progress. The Company and
Consultant agree that the reasonable time expended in preparing such written
reports will be considered time devoted to the performance of the Services.

 

8.Term and Termination

 

A.            Term. The term of this Agreement will begin on the Effective Date
of this Agreement and will continue until the earlier of (i) final completion of
the Services or (ii) termination as provided in Section 8.B.

 

B.            Termination. The Company may terminate this Agreement upon giving
Consultant fourteen (14) days prior written notice of such termination pursuant
to Section 14.G of this Agreement. The Company may terminate this Agreement
immediately and without prior notice if Consultant refuses to or is unable to
perform the Services or is in breach of any material provision of this
Agreement.

 



-4-

 

 

C.            Survival. Upon any termination, all rights and duties of the
Company and Consultant toward each other shall cease except:

 

(1)        The Company will pay, within thirty (30) days after the effective
date of termination, all amounts owing to Consultant for Services completed and
accepted by the Company prior to the termination date and related reimbursable
expenses, if any, submitted in accordance with the Company’s policies and in
accordance with the provisions of Article I of this Agreement; and

 

(2)        Article 3 (Confidentiality), Article 4 (Ownership), Section 5.B
(Conflicting Obligations), Article 6 (Return of Company Materials), Article 8
(Term and Termination), Article 9 (Independent Contractor; Benefits), Article IO
(Indemnification), Article 11 (Noninterference), Article 12 (Limitation of
Liability), Article 13 (Arbitration and Equitable Relief), and Article 14
(Miscellaneous) will survive termination or expiration of this Agreement in
accordance with their terms.

 

9.Independent Contractor; Benefits

 

A.            Independent Contractor. It is the express intention of the Company
and Consultant that Consultant perform the Services as an independent contractor
to the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) alt tools and materials necessary to accomplish this Agreement
and shall incur all expenses associated with performance, except as expressly
provided in Exhibit A. Consultant acknowledges and agrees that Consultant is
obligated to report as income all compensation received by Consultant pursuant
to this Agreement. Consultant agrees to and acknowledges the obligation to pay
all self-employment and other taxes on such income.

 

B.            Benefits. The Company and Consultant agree that Consultant will
receive no Company-sponsored benefits from the Company where benefits include,
but are not limited to, paid vacation, sick leave, medical insurance and 401k
participation. If Consultant is reclassified by a state or federal agency or
court as the Company’s employee, Consultant will become a reclassified employee
and will receive no benefits from the Company, except those mandated by state or
federal law, even if by the terms of the Company’s benefit plans or programs of
the Company in effect at the time of such reclassification, Consultant would
otherwise be eligible for such benefits.

 

10.Indemnification

 

Consultant agrees to indemnify and hold harmless the Company and its affiliates
and their directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with (i)
any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees, contractors or agents, (ii) a determination
by a court or agency that the Consultant is not an independent contractor, (iii)
any breach by the Consultant or Consultant’s assistants, employees, contractors
or agents of any of the covenants contained in this Agreement and corresponding
Confidential Information and Invention Assignment Agreement, (iv) any failure of
Consultant to perform the Services in accordance with all applicable laws, rules
and regulations, or (v) any violation or claimed violation of a third party’s
rights resulting in whole or in part from the Company’s use of the Inventions or
other deliverables of Consultant under this Agreement.

 



-5-

 

 

11.Nonsolicitation

 

To the fullest extent permitted under applicable law, from the date of this
Agreement until twelve (12) months after the termination of this Agreement for
any reason (the “Restricted Period” ), Consultant will not, without the
Company’s prior written consent, directly or indirectly, solicit any of the
Company’s employees to leave their employment, or attempt to solicit employees
of the Company, either for Consultant or for any other person or entity.
Consultant agrees that nothing in this Article 11 shall affect Consultant’s
continuing obligations under this Agreement during and after this twelve ( 12)
month period, including, without limitation, Consultant’s obligations under
Article 3.

 

12.Limitation of Liability

 

IN NO EVENT SHALL COMPANY BE LIABLE TO CONSULTANT OR TO ANY OTHER PARTY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOST
PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY,
WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER THEORY OF
LIABILITY, REGARDLESS OF WHETHER COMPANY WAS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY. IN NO EVENT SHALL COMPANY’S LIABILITY ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT EXCEED THE AMOUNTS PAID BY COMPANY TO CONSULTANT UNDER THIS
AGREEMENT FOR THE SERVICES, DELIVERABLES OR INVENTION GIVING RISE TO SUCH
LIABILITY.

 

13.Arbitration and Equitable Relief

 

A.            Arbitration. IN CONSIDERATION OF CONSULTANT’S CONSULTING
RELATIONSHIP WITH THE COMPANY, ITS PROMISE TO ARBITRATE ALL DISPUTES RELATED TO
CONSULTANT’S CONSULTING RELATIONSHIP WITH THE COMPANY AND CONSULTANT’S RECEIPT
OF THE COMPENSATION PAID TO CONSULTANT BY COMPANY, AT PRESENT AND IN THE FUTURE,
CONSULTANT AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES WITH
ANYONE (INCLUDING COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER OR
BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR OTHERWISE) ARISIJ\G OUT
OF, RELATING TO, OR RESULTING FROM CONSULTANT’S CONSULTING RELATIONSHIP WITH THE
COMPANY OR THE TERMINATION OF CONSULTANT’S CONSULTING RELATIONSHIP WITH THE
COMPANY, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING
ARBITRATION UNDER THE ARBITRATION RULES SET FORTH IN N.Y. CIV. PRAC. LAW § 7501
ET SEQ. (THE “RULES”) AND PURSUANT TO NEW YORK LAW. CONSULTANT FURTHER
UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT
THE COMPANY MAY HAVE WITH CONSULTANT.

 

B.             Procedure. CONSULTANT AGREES THAT ANY ARBITRATION WILL BE
ADMINISTERED BY JUDICIAL ARBITRATION & MEDIATION SERVICES, ll\C. (“JAMS”)
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE “JAMS RULES”).
CONSULTANT AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS
BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT
AND/OR ADJUDICATION AND MOTIONS TO DISMISS AND DEMURRERS, PRIOR TO ANY
ARBITRATION HEARING. CONSULTANT AGREES THAT THE ARBITRATOR SHALL ISSUE A WRITTEN
DECISION ON THE MERITS. CONSULTANT ALSO AGREES THAT THE ARBITRATOR SHALL HAVE
THE POWER TO AWARD ANY REMEDIES, INCLUDING ATTORNEYS’ FEES AND COSTS, AVAILABLE
UNDER APPLICABLE LAW. CONSULTANT AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND
CONDUCT ANY ARBITRATION IN A MANNER CONSISTENT WITH THE RULES, INCLUDIJ\G THE
“IBW YORK CIVIL PRACTICE LAW AND RULES, AND THAT THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL NEW YORK LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO RULES OF CONFLICT OF LAW. TO THE EXTENT THAT THE JAMS RULES
CONFLICT WITH NEW YORK LAW, NEW YORK LAW SHALL TAKE PRECEDENCE. CONSULTANT
FURTHER AGREES THAT ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE CONDUCTED IN
NEW YORK COUNTY. NEW YORK.

 



-6-

 

 

C             Remedy. EXCEPT AS PROVIDED BY THE RULES, ARBITRATION SHALL BE THE
SOLE, EXCLUSI VE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN CONSULTANT AND THE
COMPANY. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES, NEITHER CONSULTANT
NOR THE COMPANY WILL BE PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS THAT
ARE SUBJECT TO ARBITRATION. NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE
AUTHORITY TO DISREGARD OR REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE
ARBITRATOR SHALL NOT ORDER OR REQUIRE THE COMPANY TO ADOPT A POLICY NOT
OTHERWISE REQUJRED BY LAW WHICH THE COMPANY HAS NOT ADOPTED.

 

D.             Availability of Injunctive Relief. EITHER PARTY MAY ALSO PETITION
THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY ALLEGES OR CLAIMS A VIOLATION
OF ANY AGREEMENT REGARDING TRADE SECRETS, OR CONFIDENTIAL INFORMATION, OR A
BREACH OF ANY DUTY NOT TO ENGAGE IN CONFLICTING BUSINESS ACTIVITY. IN THE EVENT
EITHER PARTY SEEKS INJUNCTNE RELIEF, THE PREVAILING PARTY SHALL BE ENTITLED TO
RECOVER REASONABLE COSTS AND ATTORNEYS’ FEES.

 

E.             Administrative Relief. CONSULTANT UNDERSTANDS THAT THIS AGREEMENT
DOES NOT PROHIBIT CONSULTANT FROM PURSUING AN ADMINISTRATNE CLAIM WITH A LOCAL,
STATE OR FEDERAL ADMINISTRATIVE BODY SUCH AS THE DIVISION OF HUMAN RIGHTS, THE
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, THE NATIONAL LABOR RELATIONS BOARD, OR
THE WORKERS’ COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE
CONSULTANT FROM PURSUING COURT ACTION REGARDING ANY SUCH CLAIM, EXCEPT AS
PERMITTED BY LAW.

 

F.             Voluntary Nature of Agreement. CONSULTANT ACKNOWLEDGES AND AGREES
THAT HE/SHE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR
UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. CONSULTANT FURTHER ACKNOWLEDGES
AND AGREES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND THAT CONSULTANT HAS
ASKED ANY QUESTIONS NEEDED FOR CONSULTANT TO UNDERSTAND THE TERMS, CONSEQUENCES
AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT
CONSULTANT IS WAIVING HIS/HER RIGHT TO A JURY TRIAL. FINALLY, CONSULTANT AGREES
THAT HE/SHE HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY
OF CONSULTANT’S CHOICE BEFORE SIGNING THIS AGREEMENT.

 

14.Miscellaneous

 

A.             Governing Law; Consent to Personal Jurisdiction. This Agreement
shall be governed by the laws of the State of New York, without regard to the
conflicts of law provisions of any jurisdiction. To the extent that any lawsuit
is permitted under this Agreement, the Parties hereby expressly consent to the
personal and exclusive jurisdiction and venue of the state and federal courts
located in New York

 



-7-

 

 

B.           Assignability. This Agreement will be binding upon Consultant’s
heirs, executors, assigns, administrators, and other legal representatives, and
will be for the benefit of the Company, its successors, and its assigns. There
are no intended third-party beneficiaries to this Agreement, except as expressly
stated. Except as may otherwise be provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.
Notwithstanding anything to the contrary herein, Company may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Company’s relevant assets, whether by merger,
consolidation, reorganization, reincorporation, sale of assets or stock, or
otherwise.

 

C.           Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the Parties with respect to the subject matter herein
and supersedes all prior written and oral agreements discussions, or
representations between the Parties. Consultant represents and warrants that
he/she is not relying on any statement or representation not contained in this
Agreement. To the extent any terms set forth in any exhibit or schedule conflict
with the terms set forth in this Agreement, the terms of this Agreement shall
control unless otherwise expressly agreed by the Parties in such exhibit or
schedule.

 

D.          Headings. Headings are used in this Agreement for reference only and
shall not be considered when interpreting this Agreement.

 

E.           Severability. If a court or other body of competent jurisdiction
finds, or the Parties mutually believe, any provision of this Agreement, or
portion thereof, to be invalid or unenforceable, such provision will be enforced
to the maximum extent permissible so as to effect the intent of the Parties, and
the remainder of this Agreement will continue in full force and effect.

 

F.           Modification, Waiver. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in a writing signed by the Parties. Waiver by the Company of a breach of
any provision of this Agreement will not operate as a waiver of any other or
subsequent breach.

 

G.           Notices. Any notice or other communication required or permitted by
this Agreement to be given to a Party shall be in writing and shall be deemed
given (i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by confirmed facsimile, or (iii) if mailed by U.S. registered or
certified mail (return receipt requested), to the Party at the Party’s address
written below or at such other address as the Party may have previously
specified by like notice. If by mail, delivery shall be deemed effective three
business days after mailing in accordance with this Section 14.G.

 

(1)       If to the Company, to:

50 Spring Meadow Road
Mt. Kisco, NY l 0549
Attention: President

 

(2)       If to Consultant, to the address for notice on the signature page to
this Agreement or, if no such address is provided, to the last address of
Consultant provided by Consultant to the Company.

 

H.           Attorneys’ Fees. In any court action at law or equity that is
brought by one of the Parties to this Agreement to enforce or interpret the
provisions of this Agreement, the prevailing Party will be entitled to
reasonable attorneys’ fees, in addition to any other relief to which that Party
may be entitled.

 

I.           Signatures. This Agreement may be signed in two counterparts, each
of which shall be deemed an original. with the same force and effectiveness as
though executed in a single document.

 

(signature page follows )

 



-8-

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.

 



CONSULTANT   IMMUDYNE, INC.                     By: /s/ Robert Kalkstein   By:
/s/ Mark McLaughlin Name: Robert Kalkstein   Name: Mark McLaughlin Title: Chief
Financial Officer   Title: Chief Executive Officer           Address for Notice:
              8 Main Street       Ridgefield, CT 06877      



 

(Signature Page to Immudyne, Inc. Consulting Agreement)

 



-9-

 

 

EXHIBIT A

 

SERVICES AND COMPENSATION

 

1.Contact. Consultant’s principal Company contact:

 

Name: Robert Kalkstein

 

Title: Chief Financial Officer

 

Email: *

 

Phone: *

 

2.Services. The Services will include, but will not be limited to, the
following:

 

●Managing the financial operations and systems of both Immudyne, Inc. and
Immudyne PR, LLC

 

●Managing the quarterly audit reviews and annual audit of Immudyne, Inc.

 

●Providing financial models as requested to Immudyne management and board

 

●Overseeing and managing all members of finance team at Immudyne Inc. and
lmmudyne PR.

 

●Budgeting and financial forecasting

 

●Supporting and managing investor relations activities of lmmudyne

 

3.Compensation.

 



A.           The Company shall pay to consultant a monthly, cash Consulting Fee
according to this schedule:

 

  Period  Amount    October 2017 - December 2017  $2,750    January 2018 -March
2018  $5,000    April 2018 – September 2018
  $7,500 

 



A-1

 

 

 

B.           Subject to the approval of the Company’s Board of Directors, the
Company will sell and issue to Consultant an option to purchase 500,000 shares
of the Company’s Common Stock (the “Options”) at a price per share equal to
$0.40. Subject to Consultant remaining a service provider on all such dates, the
Shares will vest according to the following schedule: 30% of the Shares shall
vest upon the date of this Agreement, 35% shall vest on the two year anniversary
of this Agreement and 35% shall vest on the three year anniversary of this
Agreement.

 

C.           The Company will reimburse Consultant, in accordance with Company
policy, for all reasonable expenses incurred by Consultant in performing the
Services pursuant to this Agreement, if Consultant receives written consent from
an authorized agent of the Company prior to incurring such expenses and submits
receipts for such expenses to the Company in accordance with Company policy.

 

On a monthly basis Consultant shall submit to the Company a written invoice for
Services and expenses, and such statement shall be subject to the approval of
the contact person listed above or other designated agent of the Company.

 

 

A-2

 

